Case 1:21-cr-10216-DPW Document 1-1 Filed 07/20/21 Page 1 of 2
&JS 45 (5/97) - (Revised U.S.D.C. MA 3/25/2011)

 

 

 

Criminal Case Cover Sheet U.S. District Court - District of Massachusetts
Place of Offense: Category No. ill Investigating Agency FBI
City Sudbury, Boston, elsewhere Related Case Information:
County _Middlesex, Suffolk, elsewhere Superseding Ind./ Inf. Case No.
Same Defendant New Defendant

Magistrate Judge Case Number
Search Warrant Case Number 20-5232 through 5237-JGD
R 20/R 40 from District of

 

 

Defendant Information:

 

 

 

 

 

Defendant Name Tamara Khatuntseva Juvenile: [] Yes [¥] No
Is this person an attorney and/or a member of any state/federal bar: [| Yes No

Alias Name

Address (City & State) West Roxbury, MA

Birth date (Yr only): 1959 SSN (last4#): Sex F Race: Nationality:

Defense Counsel if known: Peter Ball, Esq. Address Fitch Law Partners LLP

Bar Number 84 State Street

 

Boston, MA 02109
U.S. Attorney Information:

 

 

 

AUSA —_Laura J. Kaplan Bar Number if applicable
Interpreter: [| Yes No List language and/or dialect:
Victims: [V]ves [_|No If yes, are there multiple crime victims under 18 USC§3771(d)(2) [ ] Yes No
Matter to be SEALED: [] ves No
[| Warrant Requested Regular Process [ ] In Custody

Location Status:

 

 

 

 

 

 

Arrest Date

| ]Already in Federal Custody as of in

[Already in State Custody at [Serving Sentence [waiting Trial
[ | On Pretrial Release: Ordered by: on

Charging Document: [| Complaint [V | Information [| Indictment

Total # of Counts: [| Petty OO [_|Misdemeanor __ Felony

Continue on Page 2 for Entry of U.S.C. Citations

I hereby certify that the case numbers of any prior procee
accurately set forth above.

  
 

ingsbefore a Magistrate Judge are

Date: 07/20/2021 Signature of AUSA:

 
Case 1:21-cr-10216-DPW Document 1-1 Filed 07/20/21 Page 2 of 2

JS 45 (5/97) (Revised U.S.D.C. MA 12/7/05) Page 2 of 2 or Reverse

 

District Court Case Number (To be filled in by deputy clerk):

 

Name of Defendant Tamara Khatuntseva

 

U.S.C. Citations
Index Key/Code Description of Offense Charged Count Numbers

Set1 18 U.S.C. §§ 1343 and 2 Wire fraud: aiding and abetting 1

18 U.S.C. § 981(a)(1)(C) and
Set2 28 U.S.C. § 2461(c) Forfeiture allegation

 

 

Set 3

 

 

Set 4

 

 

Set 5

 

 

Set 6

 

Set 7

 

 

Set 8

 

 

Set 9

 

 

Set 10

 

 

Set 11

 

Set 12

 

 

Set 13

 

 

Set 14

 

 

Set 15

 

 

ADDITIONAL INFORMATION:

 

 

 

 

USAMA CRIM - Criminal Case Cover Sheet.pdf 3/4/2013
